MEMORANDUM***
Juan Martin Serrano, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) decision denying his application for suspension of deportation for failure to establish extreme hardship. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s extreme hardship determination because it involves an exercise of discretion not subject to judicial review. See Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997).
Serrano’s contention that the BIA’s streamlining procedure violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897, 900 (9th Cir.2004) (order), Serrano’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).